

GUARANTY OF PAYMENT


THIS GUARANTY OF PAYMENT (this "Guaranty") is made as of the 21st day of
December, 2006, by IELEMENT, INC., a corporation organized and existing under
the laws of the state of Nevada (he "Guarantor"), in favor of ROCKLAND CREDIT
FINANCE LLC, a Maryland limited liability company (the "Factor").


RECITALS


A. Upon the terms and subject to the conditions of a Master Factoring Agreement
of even date herewith (as the same may from time to time be amended, restated,
supplemented, or otherwise modified, the "Master Factoring Agreement") between
U.S. Wireless Online, Inc., a Nevada corporation, (the "Assignor") and the
Factor, the Assignor and the Factor have entered into a financing arrangement
(the "Factoring Arrangement") pursuant to which the Assignor desires to sell its
accounts receivable to Factor from time to time. As used in this Guaranty, the
term "Factoring Document" means the Master Factoring Agreement, any invoice
evidencing an Assigned Account (as defined in the Master Factoring Agreement),
any instrument of assignment evidencing the sale of an Assigned Account to the
Factor, and any other instrument, agreement, report or information previously,
simultaneously, or hereafter executed and/or delivered by the Assignor, the
Guarantor, or any other person as evidence of, security for, guaranty of, or in
connection with, the Factoring Arrangement.


B. The Factor has required this Guaranty as a condition to entering into the
Master Factoring Agreement and making advances to Assignor thereunder. The
Guarantor has a direct or indirect financial interest in Assignor and is willing
to provide this Guaranty upon the terms and conditions set forth below.


NOW, THEREFORE, in order to induce the Factor to enter into the Master Factoring
Agreement with the Assignor and to make advances to the Assignor thereunder, the
Guarantor covenants and agrees as follows:



GUARANTY (CORPORATE) REV. 8-1-05
 
 

--------------------------------------------------------------------------------

 





1.  Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees to
the Factor the payment of any and all present and future obligations of the
Assignor to the Factor arising pursuant to and/or on account of the provisions
of any of the Factoring Documents including, without limitation, all of the
Obligations as defined in the Master Factoring Agreement (collectively, the
"Guaranteed Liabilities"). This Guaranty is a guaranty of payment and not of
collectability and is in no way conditioned upon or limited by: (a) any attempt
to collect from the Assignor; (b) any attempt to collect from any other person
who is or may be liable under any of the Factoring Documents (any "Secondary
Obligor"); or (c) any resort or recourse to or against any collateral pledged,
assigned, or granted to the Factor. If the Assignor fails to pay any of the
Guaranteed Liabilities, when and as the same shall become due and payable, the
Guarantor shall on demand pay the same to the Factor in immediately available
funds, in lawful money of the United States of America.


2.  Nature of Obligations. The obligations and liabilities of the Guarantor
under this Guaranty are primary, continuing, absolute, unconditional, shall
remain in full force and effect until all of the Guaranteed Liabilities are
indefeasibly paid in full, shall not be subject to any counterclaim, recoupment,
set-off, or defense based upon any claim that the Guarantor may have against the
Assignor, are independent of any other guaranty in effect with respect to all or
any part of the Guaranteed Liabilities, and may be enforced regardless of the
existence of such other guaranty. This Guaranty shall continue to be effective,
or be reinstated, as the case may be, if at any time any payment, or any part
thereof, of any of the Guaranteed Liabilities is rescinded or must otherwise be
restored or returned by the Factor upon the insolvency, bankruptcy,
receivership, dissolution, liquidation or reorganization of the Assignor or any
Secondary Obligor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Assignor or
any Secondary Obligor or any substantial part of the property of the Assignor or
any Secondary Obligor, or otherwise, all as though such payment had not been
made. The obligations of the Guarantor hereunder shall not be affected,
impaired, lessened, modified, waived, and/or released by the invalidity or
unenforceability of any or all of the Factoring Documents. The Guarantor hereby
consents that at any time and from time to time, the Factor may, without in any
manner affecting, impairing, and/or releasing any or all of the obligations of
the Guarantor under this Guaranty, do any one or more of the following, all
without notice to or further consent of the Guarantor: (a) renew, extend, and/or
change the terms for payment of any of the Guaranteed Liabilities; (b) extend
and/or change terms for performance of any other obligations, or agreements
under the Factoring Documents of any party to the Factoring Documents; (c)
modify, amend, compromise, settle, substitute, exchange, sell, assign, collect,
release, terminate, waive, and/or otherwise deal with in any manner satisfactory
to the Factor (i) the provisions of any or all of the Factoring Documents, (ii)
any or all of the Guaranteed Liabilities, (iii) any or all of the Secondary
Obligors, and (iv) any or all property now or hereafter serving as collateral
for any or all of the Guaranteed Liabilities; (d) receive additional property as
collateral for any or all of the Guaranteed Liabilities; (e) fail, omit, lack
diligence, or delay to enforce, assert, or exercise any right, power, privilege,
or remedy conferred upon the Factor under the provisions of any of the Factoring
Documents or under applicable laws; (f) take action or omit to take action
under, or in respect of, any or all of the Factoring Documents; and (g) apply
any payment received on account of the Guaranteed Liabilities to the Guaranteed
Liabilities in whatever order and manner the Factor elects.


3.  Waiver by Guarantor. To the maximum extent permitted by law, the Guarantor
unconditionally waives (a) notice of the execution and delivery of the Factoring
Documents; (b) notice of the Factor's reliance on this Guaranty or the creation
of any of the Guaranteed Liabilities; (c) presentment, demand, dishonor,
protest, notice of non-payment, and notice of dishonor; (d) all notices required
by statute, rule of law, or otherwise to preserve any rights against the
Guarantor, hereunder or under any of the Factoring Documents, including, without
limitation, any demand, proof, or notice of non-payment of any of the Guaranteed
Liabilities and notice of any failure or default on the part of the Assignor or
any of the Secondary Obligors to perform or comply with any term of any of the
Factoring Documents; or (e) any right or claim the Guarantor may now or
hereafter have with respect to any such payment against the Assignor or any
Secondary Obligor arising by way of subrogation, reimbursement or indemnity. All
present and future debts and obligations of the Assignor to the Guarantor are
hereby waived and postponed in favor of and are hereby subordinated to the full
payment of all Guaranteed Liabilities to the Factor.


4.  Enforcement Expenses. The Guarantor shall indemnify and hold harmless the
Factor against any loss, liability, or expense, including attorneys' fees and
disbursements and any other fees and disbursements, that may result from any
failure of the Assignor to pay any of the Guaranteed Liabilities when and as due
and payable or that may be incurred by or on behalf of the Factor in enforcing
any obligation of the Assignor or of any of the Secondary Obligors to pay any of
the Guaranteed Liabilities and any obligations and liabilities of the Guarantor
hereunder.


5.  Confession of Judgment. At any time after an Event of Default under this
Guaranty, the Guarantor hereby authorizes and empowers any attorney or clerk of
any court of record within the United States of America to appear for the
Guarantor in any court (subject to Paragraph 11 hereof) in one or more
proceedings or before any clerk thereof, and confess judgment against the
Guarantor without prior notice or opportunity for prior hearing, in favor of the
Factor for an amount equal to the then unpaid balance of the Guaranteed
Liabilities (whether then due or not), plus interest due and payable by the
Guarantor as set forth herein, all other amounts due and payable by the
Guarantor hereunder, costs of suit, and attorneys' fees of ten percent (10%) of
such unpaid balance of the Guaranteed Liabilities. As used herein, “Event of
Default” means (a) the occurrence of any Event of Default under and as defined
in the Factoring Agreement and/or (b) the failure of the Guarantor to pay to the
Factor as and when due and payable any and all amounts payable by the Guarantor
to the Factor under the provisions of this Guaranty.


6.  Delay and Waiver by Factor. No delay in the exercise of, or failure to
exercise, any right, remedy, or power under this Guaranty shall impair any such
right, remedy, or power or shall be construed to be a waiver thereof, but any
such right, remedy, or power may be exercised from time to time and as often as
may be deemed by the Factor expedient. In order to entitle the Factor to
exercise any right, remedy, or power reserved to it in this Guaranty, it shall
not be necessary to give any notice to the Guarantor. If the Guarantor should
default in the performance of any obligation under this Guaranty, and such
default should thereafter be waived by the Factor, such waiver shall be limited
to the particular default so waived. No waiver, amendment, release, or
modification of this Guaranty shall be established by conduct, custom, or course
of dealing.


7.  Notices and Communications. Notices shall be deemed given hereunder when
sent or dispatched by certified or registered mail or private overnight express
mail, postage or charges prepaid, or by facsimile copy, (i) if to the Guarantor,
to the address set forth below under the Guarantor’s signature hereto and (ii)
if to the Factor, to the following address:


Rockland Credit Finance LLC
Attn: John Fox
6 Park Center Court, Suite 212
Baltimore, MD 21117
Fax #: 410-902-0893


or to such other notice address as a party may designate by written notice to
the other party.


8.  Assignment. The Factor may, without notice to, or consent of the Guarantor,
sell, assign, or transfer to any person or persons all or any part of the
Guaranteed Liabilities, and each such person or persons shall have the right to
enforce this Guaranty as fully as the Factor, provided that the Factor shall
continue to have the unimpaired right to enforce this Guaranty as to so much of
the Guaranteed Liabilities that it has not sold, assigned, or transferred.


9.  Successors and Assigns. All covenants and agreements of the Guarantor set
forth in this Guaranty shall bind the Guarantor and its heirs, personal
representatives, successors, and assigns and shall inure to the benefit of, and
be enforceable by, the Factor and its successors and assigns, including, without
limitation, any holder of any or all of the Factoring Documents.


10.  Entire Agreement. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the subject matter hereof. The Guarantor acknowledges
and confirms that the Factor has made no warranty or representation to the
Guarantor relating to this Guaranty or its enforcement. The Factor’s rights
hereunder shall not be affected, modified or abrogated in any way by any prior
agreement, understanding or discussion between the parties relating to the
subject matter hereof, all of which (if any) are hereby terminated and
superseded by this Guaranty.


11.  Venue and Jurisdiction. Any judicial proceeding to enforce this Guaranty
may be brought by the Factor against the Guarantor, in Baltimore, Maryland, or,
at the Factor’s sole and exclusive option, in any other jurisdiction permitted
by law. For purposes of any such proceeding, the Guarantor hereby irrevocably
consents, submits, and waives any and all objections to the personal
jurisdiction of the state and federal courts of the State of Maryland over
Guarantor.
 
12.  Miscellaneous. Neither this Guaranty nor any term hereof may be terminated,
amended, supplemented, waived, released, or modified orally, but only by an
instrument in writing signed by the party against which the enforcement of the
termination, amendment, supplement, waiver, release, or modification is sought.
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the use of the masculine, feminine, or neuter gender shall
include all genders. Whenever used herein, the word "person" or "persons" shall
mean and include a corporation, an association, a partnership, an organization,
a business, an individual, a government or political subdivision or agency
thereof, or an estate or trust. This Guaranty shall in all respects be deemed to
be made in, and governed by, construed and enforced in accordance with the laws
of, the State of Maryland. The Factor shall have the right to grant
participations in the Guaranteed Liabilities to others at any time and from time
to time, and the Factor may divulge to any such participant or potential
participant all information, reports, financial statements, and documents
obtained in connection with this Guaranty, any of the Factoring Documents, or
otherwise. If any term of this Guaranty or any obligation thereunder shall be
held to be invalid, illegal, or unenforceable, the remainder of this Guaranty
and any other application of such term shall not be affected thereby. The
paragraph and Paragraph headings of this Guaranty have been inserted for
convenience only and shall not modify, define, limit, or expand the express
provisions hereof. This Guaranty may be executed in duplicate originals or in
several counterparts, each of which shall be deemed an original but all of which
together shall constitute one instrument, and it shall not be necessary in
making proof hereof to produce or account for more than one such duplicate
original or counterpart.





GUARANTY (CORPORATE) REV. 8-1-05
 
 

--------------------------------------------------------------------------------

 



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



 
 

--------------------------------------------------------------------------------

 



13.  WAIVER OF RIGHT TO TRIAL BY JURY. ANY SUIT, ACTION OR PROCEEDING TO ENFORCE
OR OTHERWISE RELATING TO THIS GUARANTY SHALL BE TRIED ONLY BY A COURT AND NOT BY
A JURY. THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. 


IN WITNESS WHEREOF, the Guarantor has signed, sealed, and delivered this
Guaranty as of the day and year first written above.


 
WITNESS:
 
 
_____________________________________________
 
 
 
 
 
 
 
 
IELEMENT, INC.
 
 
By__________________________________________(SEAL)
 
Name:     
 
Title:     
 
Address:__________________________________________
__________________________________________________
__________________________________________________
Fax #:____________________________________________





State of ________________)
) TO WIT:
County of _______________)


I HEREBY CERTIFY, that on this   day of December, 2006, before me, a Notary
Public of said State, personally appeared __________________ ____, as
_________________________ and on behalf of the within named Guarantor, known to
me (or satisfactorily proven) to be the person whose name is subscribed to the
foregoing instrument and acknowledged that he/she executed the same for the
purposes therein contained.




WITNESS my hand and Notarial Seal.


      
Notary Public
My Commission Expires:

